DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2019/0120757; filed August 31, 2016).
Re claim 1, Watanabe et al. disclose a terahertz spectrum test device, comprising a femto second fiber laser (para. 0021), a sample suspension device (para. 0032-0035), a terahertz detector (para. 0029), wherein the sample suspension device is arranged between the terahertz transmitter and the terahertz detector (Figure 1, para. 0028), and the terahertz detector is connected to an external signal processing circuit (para. 0020);

Re claim 10, Watanabe et al. disclose a terahertz spectrum test system comprising a signal processing circuit and a terahertz spectrum device according to claim 1, wherein the signal processing circuit is connected to the terahertz detector (para. 0021).

Allowable Subject Matter
Claim 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claim 2, the prior art of record does not teach or fairly suggest the claimed terahertz spectrum device in which the terahertz transmitter comprises an optical delay line, a first optical fiber coupler and a terahertz transmitting antenna. As shown in Watanabe et al., the optical delay line is provided as a separate component further along the optical path an s not associated with the terahertz transmitting antenna. Claims 3 and 4 depend on claim 2.
Re claim 5, the prior art of record does not teach the claimed terahertz spectrum device in which the sample suspension device is an ultrasonic suspension instrument. Claims 6-9 are dependent on claim 5. 
The closest art of record teaches the following:
US 2009/0303480 and US 2020/0103341 discloses a femtosecond laser with a terahertz generation in a terahertz spectroscopy apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner




/YARA B GREEN/Primary Examiner, Art Unit 2896